381 U.S. 413 (1965)
UNITED STATES
v.
LEITER MINERALS, INC., ET AL.
No. 950.
Supreme Court of United States.
Decided June 1, 1965.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT.
Solicitor General Cox and Roger P. Marquis for the United States.
Francis R. Kirkham, Turner H. McBaine, Eugene D. Saunders and Charles D. Marshall for petitioners in No. 951.
Saul Stone and E. Drew McKinnis for Buras et al.
PER CURIAM.
The motion of Alma Buras et al. to be added as parties respondent is granted.
Upon consideration of the joint suggestion of mootness, the petitions for writs of certiorari are granted and the judgment of the United States Court of Appeals for the Fifth Circuit is vacated. The cases are remanded to the United States District Court for the Eastern District of Louisiana with directions to dismiss the complaint as moot.
NOTES
[*]  Together with No. 951, California Co. et al. v. Leiter Minerals, Inc., et al., also on petition for writ of certiorari to the same court.